EXHIBIT 21.1 SUBSIDIARIES Name Jurisdiction of Organization Hines Global REIT Properties LP Delaware Hines Global REIT 17600 Gillette GP LLC Delaware Hines Global REIT 17600 Gillette LP Delaware Hines- Moorfield UK Venture S.Á.R.L. (Lux) Luxembourg Hines- Moorfield Brindley 3 S.Á.R.L. Luxembourg Hines- Moorfield Brindley 4 S.Á.R.L. Luxembourg Hines- Moorfield Brindley 5 S.Á.R.L. Luxembourg Hines- Moorfield Brindley 6 S.Á.R.L. Luxembourg Hines- Moorfield Brindley 9 S.Á.R.L. Luxembourg Hines- Moorfield Brindley 100 S.Á.R.L. Luxembourg Hines Global REIT Hock Plaza I LLC Delaware Hines Global REIT Southpark Center II GP LLC Delaware Hines Global REIT Southpark Center II LP Delaware Hines Global REIT 50 South Sixth LLC Delaware HGR International Investment Manager LLC Delaware Hines Global REIT European Holdings LLC Delaware Hines Global REIT HoldCo S.A.R.L. Luxembourg Sofina Properties Limited British Virgin Islands
